Case 1:19-cv-02858-CMA-STV Document 1 Filed 10/07/19 USDC Colorado Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  MARIA GUTIERREZ,                              )
                                                )
  Plaintiff,                                    )
                                                )       Case No. 1:19-cv-2858
  v.                                            )
                                                )
  UNITED STATES OF AMERICA,                     )
                                                )
  Defendant.                                    )


                                            COMPLAINT


          Maria Gutierrez (“Plaintiff”), by and through her attorney L. Paul LeRoux II, alleges and

  avers the following as her Complaint:

                          Certificate of Review Under §13-20-602, C.R.S.

          The undersigned attorney has consulted with a person who has expertise in the area of the

  alleged negligent conduct. The professional who was consulted has reviewed the known facts,

  including such records, documents, and other materials that the professional found to be relevant

  to the allegations of negligent conduct and, based upon the review of such facts, has concluded

  that the filing of the claim does not lack substantial justification within the meaning of §13-17-

  102(4), C.R.S. The person consulted meets the requirements of §13-64-401, C.R.S.

          1.     This is an action arising under the Federal Tort Claims Act, 28 U.S.C.A. §§ 2671

  et seq. This court is vested with jurisdiction pursuant to 28 U.S.C. §1346(b).

          2.     Plaintiff is a citizen and resident of Oklahoma; 114 North 5th Street, city of

  Blackwell, County of Kay. The cause of action on which this Complaint is based arose in Fort

  Lupton, Colorado. Thus, venue is properly laid in this Court pursuant to 28 U.S.C. §1402(b).
Case 1:19-cv-02858-CMA-STV Document 1 Filed 10/07/19 USDC Colorado Page 2 of 6




         3.        Plaintiff had an IUD placed between 2004-2005. The IUD was a 5-year device.

         4.        In or about June 2009, the Plaintiff went to Salud Family Health Centers in Fort

  Lupton, Colorado (“Salud”) and saw a physician assistant there named Sonia Pankonin for

  removal. Salud is a Health Center Program grantee under 42 U.S.C. §254b and a deemed Public

  Health Service employee under 42 U.S.C. 233(g)-(n). Ms. Pankonin, and all other agents,

  employees, or representatives of Salud who provided treatment and care to the Plaintiff, were

  employees of the United States at that time and, in conjunction with the facts alleged herein,

  were acting within the course and scope of her employment.

         5.        Removal of the IUD was difficult and another provider was called to assist with

  the procedure.

         6.        Following the procedure, the Plaintiff was advised that the IUD had been

  removed. The clinical note reflects the chief complaint was “IUD Removal” and otherwise there

  is nothing else documented that Plaintiff has received.

         7.        In October 2017, the Plaintiff went to an urgent care facility complaining of pain

  in her lower right quadrant. The Plaintiff had irregular and heavy bleeding during this time as

  well. During her evaluation, an ultrasound was suspicious for a retained IUD and recommended

  follow up with a gynecologist.

         8.        The Plaintiff then saw a gynecologist, Dr. Paul Plowman. Dr. Plowman

  performed a hysteroscopic evaluation of the Plaintiff’s uterus to look for an remove the foreign

  body. The Plaintiff underwent this procedure on December 14, 2017. The IUD was not seen.

         9.        Dr. Plowman ordered further imaging via a CT scan. Dr. Plowman reviewed the

  imaging with the radiologist which revealed that a portion of the IUD remained embedded in the

  uterine muscle.
Case 1:19-cv-02858-CMA-STV Document 1 Filed 10/07/19 USDC Colorado Page 3 of 6




         10.     It is the standard of care when removing an IUD to inspect the device upon

  removal to ensure that the entire IUD was taken out.

         11.     Keeping an IUD in the body can lead to inflammatory changes that can cause

  chronic pain and/or abnormal bleeding. The Plaintiff suffered both.

         12.     Plaintiff presented a claim to the United States Department of Health & Human

  Services on or about August 15, 2018. The presentation of Plaintiff’s claim at this time was

  within two years after the claim accrued and was discovered in or about December 2017. The

  Plaintiff did not discover, nor could she reasonably have discovered the existence of her claims,

  damages, or the negligence set forth herein until December 2017. Plaintiff presented to the

  United States Department of Health & Human Services a letter from a licensed physician, along

  with documentary evidence concerning the damages she incurred. The United States Department

  of Health & Human Services failed to accept, settle, or reject the claim. More than six months

  has elapsed since the Plaintiff presented her claim and no decision has been rendered. Plaintiff

  has exhausted her administrative remedies and is entitled to proceed through a lawsuit at this

  time under the Federal Tort Claims Act. See 28 U.S.C. §2401(b).

                                   FIRST CAUSE OF ACTION
                           (Medical Malpractice/Professional Negligence)

         13.     Plaintiff incorporates herein by reference all prior paragraphs of this Complaint.

         14.     Beginning in or about June 2009, Plaintiff received medical care and/or treatment

  and diagnoses by Defendant, or agents, employees, and representatives of the Defendant. Such

  agents, employees, and representatives held themselves out to be licensed members of the

  medical profession or medical institutions and/or physician assistants. In the performance of such

  medical care, treatment, and diagnoses, such agents, employees, and/or representatives, failed to

  conform to the standards of care required of them in rendering professional services to Plaintiff.
Case 1:19-cv-02858-CMA-STV Document 1 Filed 10/07/19 USDC Colorado Page 4 of 6




          15.     In or about June 2009, and for some time before that date, such agents,

  employees, and representatives, and each of them, undertook such employment and agreed to

  diagnose Plaintiff’s condition and care for and treat such condition and perform what was

  necessary and proper in connection with such care and treatment. All individuals at Salud who

  provided medical care and treatment to the Plaintiff were acting within the course and scope of

  their employment with Salud and/or the United States.

          16.     Plaintiff had no medical education, training, experience, knowledge, or the like,

  and at all times mentioned in this Complaint, Plaintiff relied on the agents, employees, and

  representatives of Salud, and each of them, and/or their expertise, as physicians, nurses,

  surgeons, physician assistants, and the like.

          17.     In or about June 2009, the agents, employees and representatives of Salud and/or

  the United States, negligently, carelessly, and recklessly diagnosed, examined, cared for, and

  treated Plaintiff.

          18.     The negligence of the agents, employees, and representatives of Salud and/or the

  Untied States was the cause in fact and proximate cause of damages to the Plaintiff. At all times,

  the negligence was hidden or concealed from the Plaintiff such that her true condition was not

  known or discovered, and could not reasonably have been discovered, by the Plaintiff

  until December 2017. Specifically, the agents, employees and representatives of Salud and/or the

  United States concealed from Plaintiff that they had improperly treated her and that they had

  failed to completely remove her IUD causing her injury and damages.

          19.     As a result of the negligent, careless, and/or reckless diagnoses, examination,

  care, and treatment rendered to Plaintiff, the Plaintiff suffered severe personal injuries.
Case 1:19-cv-02858-CMA-STV Document 1 Filed 10/07/19 USDC Colorado Page 5 of 6




          20.     As a direct and proximate result of the above-described conduct, Plaintiff has

  suffered severe emotional distress and suffering, all to her general damage in a sum within the

  jurisdiction of this court according to proof at the trial of this action.

                                     SECOND CAUSE OF ACTION
                                     (Negligence/Res Ipsa Loquitur)

          21.     Plaintiff incorporates herein by reference all prior paragraphs of this Complaint.

          22.     The failure to completely remove Plaintiff’s IUD, and/or to leave portions of the

  IUD within the Plaintiff, does not ordinarily occur in the absence of negligence and in fact would

  not have occurred but for the negligence of the health-care providers, namely, the agents,

  employees, and representatives of Salud and/or the United States. Plaintiff alleges that the failure

  to detect that the IUD remained within the Plaintiff was exclusively caused by the agents,

  employees, and representatives of Salud and/or the United States.

          23.     The failure to diagnose that the entire IUD had not been removed was not due to

  any voluntary action or contribution on the part of the Plaintiff.

          24.     As a result of the facts and circumstances set forth above, there should be a

  presumption that the agents, employees, and representatives of Salud and/or the United States,

  and each of them, were negligent, and that such negligence was the cause of Plaintiff’s injuries

  and damages.

          WHEREFORE, Plaintiff requests judgment against the Defendant as follows:

  1.     Damages in the amount of $500,000 for Plaintiff, for past and future medical expenses,
  lost wages, loss of future wages, emotional damages, and pain and suffering;

  2.      Post-judgment interest;

  3.      Plaintiff’s costs in this action, including expert witness fees; and

  4.      Such other relief as the court may deem just and proper.
Case 1:19-cv-02858-CMA-STV Document 1 Filed 10/07/19 USDC Colorado Page 6 of 6




  DATED: October 7, 2019.

                                                /s/
                                         L. Paul LeRoux II, #35987
